        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

BENCHMARK INSURANCE COMPANY, §
             Plaintiff,            §
                                   §
             vs.                   §                                     NO: 4:19-CV-1378
                                   §
DO-RITE FOUNDATION, LLC a Texas §
limited liability company; CARLOS  §
TREVINO; and PABLO SANCHEZ and §
DORIS H. SANCHEZ, husband and wife §
             Defendants.

                     COMPLAINT FOR DECLARATORY JUDGMENT

          For its Complaint for Declaratory Judgment, Plaintiff Benchmark Insurance
Company states and alleges as follows:
                                           JURISDICTION & VENUE
          1.        Benchmark Insurance Company (“Benchmark”) is in the business of
selling insurance. It is a Kansas corporation with its principal place of business in
Minnesota. It is therefore a citizen of Kansas and Minnesota.
          2.        Benchmark brings this action under 28 U.S.C. §§ 2201 and 2202 for
declaratory relief regarding the parties’ rights and obligations under an insurance
policy described herein.
          3.        Do-Rite Foundation, LLC is a Texas limited liability company, whose
sole member is Carlos Trevino (“Trevino”). Trevino is an individual who resides in
Texas, and is therefore a citizen of Texas. Because Do-Rite Foundation, LLC’s sole
member is an individual who resides in Texas, Do-Rite Foundation, LLC is a citizen
of Texas. Trevino and Do-Rite Foundation, LLC are hereafter together referred to
as “Do-Rite”.


Complaint for Declaratory Judgment/24555                                           Page 1
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 2 of 12




          4.        Pablo Sanchez and Doris H. Sanchez (hereafter together referred to as
“Sanchez”) are individuals who reside in Texas, and are therefore citizens of Texas.
          5.        Pablo and Doris Sanchez asserted claims against Do-Rite that are the
subject of the insurance dispute that gives rise to this action. Pablo and Doris
Sanchez are therefore named as parties because they may have an interest in the
declaratory relief sought in this action.
          6.        The amount in controversy exceeds the sum or value of $75,000;
specifically, Sanchez seeks damages from Do-Rite that exceed $75,000 and the
declaratory relief sought herein involves whether the policy issued by plaintiff
covers those damages. In addition, this dispute involves the issue whether the policy
obligates plaintiff to defend Do-Rite. Defense expenses have been and continue to
be incurred by plaintiff on behalf of Do-Rite. Thus, the amount in controversy
significantly exceeds $75,000.
          7.        Benchmark denies that coverage exists for damages sought by Sanchez
from Do-Rite.
          8.        This Court has original jurisdiction over this matter pursuant to 28
U.S.C. § 1332(a)(1) because the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and the plaintiff on the one hand and the
defendants on the other are citizens of different states.
          9.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a
substantial part of the events giving rise to the claim occurred in this judicial district.
                                           GENERAL ALLEGATIONS
          10.       Benchmark issued Do-Rite insurance policy number BIC5011562, for
the period January 19, 2015 to January 19, 2016 (“Policy”).
          11.       Subject to all terms, conditions, exclusions, and endorsements, the
Policy provides Commercial General Liability Coverage subject to a $1,000,000



Complaint for Declaratory Judgment/24555                                              Page 2
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 3 of 12




each occurrence limit and a $2,000,000 general aggregate limit. Coverage is also
subject to a $500 deductible per claim.
          12.       The Policy’s Commercial General Liability Coverage Form contains
the following statement: “VARIOUS PROVISIONS IN THIS POLICY MAY BE
MORE RESTRICTIVE THAN YOU ARE FAMILIAR WITH OR HAVE
PREVIOUSLY PURCHASED. READ THE ENTIRE POLICY CAREFULLY TO
DETERMINE RIGHTS, DUTIES AND WHAT IS AND IS NOT COVERED.”
          13.       Under Section I of the Commercial General Liability Coverage Form
(“CGL Form”), the Coverage A insuring agreement states in part: “We will pay
those sums the insured legally becomes obligated to pay as tort damages for bodily
injury or property damage to which this insurance applies. We will have the right
and duty to defend an insured * * * against any suit seeking those damages.” The
insuring agreement further states in part: “This insurance applies only to bodily
injury and property damage only if: (1) the bodily injury or property damage is
caused by an occurrence * * * and (2) the bodily injury or property damage
resulting from such occurrence first takes place during the policy period * * *.”
The insuring agreement further states: “We will have no duty to defend any insured
against any suit seeking damages to which this insurance does not apply.”
          14.       The Policy defines “tort” as follows: “Tort means liability or damages
that would be imposed by law in the absence of any contract or agreement.” The
Policy defines “property damage” as follows: “Property damage means physical
injury to tangible property, including all resulting loss of use of that property. All
such loss of use will be deemed to occur at the time of the physical injury that caused
it. Loss of use of tangible property unaccompanied by physical injury to that
property is not property damage.” The Policy defines “occurrence” as follows:
“Occurrence means an accident, including a continuous or repeated exposure to
substantially the same generally harmful condition.” The Policy defense “bodily

Complaint for Declaratory Judgment/24555                                              Page 3
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 4 of 12




injury” to not include mental distress “unless such condition results solely and
directly from prior physical injury, physical sickness, or physical disease otherwise
covered under this policy.”
          15.       The CGL Form has an “exclusions” section that states in part as
follows:
                    EXCLUSIONS: COVERAGES A AND B
                    The following exclusions apply regardless of whether any other
                    cause or causes contributed, in whole or in part, directly or
                    indirectly or concurrently or in any sequence, with the excluded
                    matters to cause bodily injury, property damage, personal
                    injury or advertising injury, and regardless of whether any
                    other contributing or concurrent cause or causes of the bodily
                    injury, property damage, personal injury or advertising
                    injury are covered by this policy.
                    This insurance does not apply to:
                    ***
                    J.        DAMAGE TO PROPERTY
                              Property damage to:
                              ***
                    (5) That particular part of real property on which you or any
                    contractors or subcontractors working directly or indirectly on
                    your behalf are performing operations, if the property damage
                    arises out of those operations; or
                    (6) That particular part of any property that must be restored,
                    repaired or replaced because your work was incorrectly
                    performed on it.
                    ***
                    Paragraph (6) of this exclusion does not apply to property
                    damage included in the products-completed operations
                    hazard.
                    For purposes of paragraphs (5) and (6) of this exclusion, if you
                    are a general contractor, construction supervisor, construction
                    manager or developer, the entire construction project or job site
                    at which your work is being performed or services provided will
                    be considered “that particular part” of real or other property.
                    For purposes of paragraph (5), you or any contractors or

Complaint for Declaratory Judgment/24555                                                Page 4
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 5 of 12



                    subcontractors working directly or indirectly on your behalf will
                    be deemed to be “performing operations” from the time you or
                    the contractors or subcontractors begin work until such
                    operations are complete as set forth in the definition of products-
                    completed operations hazard.
                    ***
                    L.        DAMAGE TO YOUR WORK
                    Property damage to your work or any part of it and included in
                    the products-completed operations hazard.
                    This exclusion does not apply if the damaged work or the work
                    out of which the damage arises was performed on your behalf by
                    a subcontractor.
                    M. DAMAGE TO IMPAIRED PROPERTY                                 OR
                    PROPERTY NOT PHYSICALLY INJURED
                    Property Damage to impaired property or property which has
                    not been physically injured arising out of:
                    (1) A delay or failure by you or anyone acting on your behalf
                    to perform a contract or agreement in accordance with its terms;
                    or
                    (2) A defect, deficiency, inadequacy or dangerous condition
                    in your product or your work.
                    This exclusion applies to property which is otherwise not
                    physically injured or damaged but which must be demolished,
                    removed, repaired, replaced, altered or damaged in order to
                    remove, repair or replace your work or your product.
                    ***
                    P.  PUNITIVE DAMAGES, EXEMPLARY DAMAGES,
                        MULTIPLICATION OF DAMAGES, FINES OR
                        PENALTIES
                    Claims or suits for punitive or exemplary damages, fines or
                    penalties of any nature whether or not imposed by or under any
                    law, statute, or ordinance of any federal, state or municipal
                    government agency, including multiplication of compensatory
                    damages and multiplication of attorney fees.
                    ***
                    R.        EARTH MOVEMENT
                    Bodily injury, property damage or personal injury arising
                    from, aggravated by, or as a consequence of earth movement,
                    whether the earth movement is combined with any other cause.
                    As used in this exclusion the term earth movement includes, but

Complaint for Declaratory Judgment/24555                                                  Page 5
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 6 of 12



                    is not limited to, loss of lateral support, avalanche, earthquake,
                    tremors, aftershocks, landslide, subsidence, mud flows, sink
                    holes, erosion or any change in the level of soil or earth by any
                    caused including contracting, sinking, shifting, expanding,
                    heaving, rising, removal of topsoil or any other movement of soil
                    or earth.
                    This exclusion applies regardless of the cause or causes of the
                    earth movement and includes defects or negligence in design,
                    construction or materials, or any other event, conduct or
                    misconduct which may have or is claimed to have aggravated,
                    precipitated, caused or acted jointly, concurrently, or in any
                    sequence with earth movement in causing the bodily injury,
                    property damage or personal injury arising out of the
                    mitigation, repair or avoidance of earth movement.
                    Notwithstanding the provisions of this policy regarding the duty
                    to defend an insured as described in Section I – Coverages A
                    and B of this policy, where a suit is based in whole or in part
                    upon bodily injury, property damage or personal injury
                    liability for which is excluded by this exclusion, we will have the
                    right, but not the obligation, to defend said suit. When we do not
                    elect to defend an insured in such suit, we will reimburse such
                    insured for the reasonable attorneys’ fees and litigation expenses
                    incurred by the insured in accordance with paragraph 13 of
                    Section IV – Commercial General Liability Conditions.
                    ***
                    AA. PROFESSIONAL LIABILITY
                    Bodily injury, property damage, personal injury or
                    advertising injury arising out of the performance of
                    professional services by anyone. Notwithstanding the provisions
                    of this policy regarding the duty to defend an insured as
                    described in Section 1 – Coverages A and B of this policy, where
                    a suit is based in whole or in part upon bodily injury, property
                    damage, personal injury or advertising injury liability for
                    which is excluded by this exclusion, we will have the right, but
                    not the obligation, to defend said suit. When we do not elect to
                    defend an insured in such suit, we will reimburse such insured
                    for the reasonable attorneys fees and litigation expenses incurred
                    by the insured, in accordance with paragraph 13 of Section IV –
                    Commercial General Liability Conditions.
                    ***
                    FF.       BREACH OF CONTRACT OR WARRANTY
                    Bodily injury, property damage, personal injury or
                    advertising injury arising directly or indirectly, out of the actual
                    or alleged breach of any express or implied contract, agreement
                    or statutory or contractual warranty.



Complaint for Declaratory Judgment/24555                                                   Page 6
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 7 of 12



                    GG. ATTORNEY FEES AND EXPERT FEES OF OTHERS
                    Any claim, suit, demand, request or award against any insured
                    comprised, in whole or in part, of any attorney fees and costs,
                    expert fees and costs, sanctions or any other cost or expense
                    incurred by any other party to any claim or suit, including any
                    other insured under this policy. This exclusion applies
                    regardless of whether any of the expenses or costs described
                    above were awarded in a suit as damages or costs.
                    This exclusion does not apply to our obligations under an
                    insured contract.

          16.       At all relevant times, Sanchez owned a home at 5909 Holly Street,
Houston, Texas (the “Home”).
          17.       The Home and its foundation were constructed in the 1950s. Prior to
June 2015, the Home had been damaged by repeated flooding.
          18.       Sanchez contracted with Do-Rite to raise the foundation of the home.
          19.       The contract called for Do-Rite to “install 46 hydraulic driven piers on
exterior of structure” and “29 hydraulic driven piers on interior of structure.” Do-
Rite also contracted to “fill void underneath home with a slurry of Portland cement
and sandy loam.” Do-Rite began the foundation operations in August 2015.
          20.       While Do-Rite was performing the foundation operations, cracks began
to occur because of the age and weakness in the existing foundation.
          21.       Do-Rite informed Sanchez that no further lifting should be attempted
because of the risk of additional damages.
          22.       Despite being cautioned against further attempts to lift the Home,
Sanchez instructed Do-Rite to continue the lifting operations.
          23.       Do-Rite was only willing to continue such lifting operations if Sanchez
agreed that he would be responsible for any damage.
          24.       Because Sanchez decided to assume that responsibility and did so in
writing, Do-Rite continued to attempt to lift the home.




Complaint for Declaratory Judgment/24555                                                Page 7
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 8 of 12




          25.       The foundation was in a condition that prevented it from being lifted
further, and it sustained additional cracks and damage, causing the operation to
cease.
          26.       Sanchez filed a lawsuit against Do-Rite in the District Court of Harris
County, Texas, Case No. 2016-12570, under the caption Pablo Sanchez and Doris
H. Sanchez v. Do-Rite Foundation, LLC, et al. (“Underlying Lawsuit”).
          27.       In the Underlying Lawsuit, Sanchez’s amended petitions alleged claims
for negligence, negligent misrepresentation, negligent hiring, supervision and
retention, breach of contract, violations of the Deceptive Trade Practice Act, as well
as alter ego liability against Carlos Trevino.
          28.       In the Underlying Lawsuit, Sanchez also asserted causes of action
against Guillermo Salcedo, PE, and Salcedo Engineering, LLC (“Salcedo
Defendants”) for negligence and breach of contract.
          29.       In the Underlying Lawsuit, Sanchez sought damages, including return
of all monies paid under the contract, replacement value of the subject property,
expenses incurred as a result of having to rent a house, loss of mortgage payments,
loss of income arising from Sanchez’s inability to operate his business from the
Home, and miscellaneous expenses related to the engineering and eventual removal
of the subject property. Sanchez also sought treble damages, compensation for
mental anguish, and attorney fees under the Deceptive Trade Practice Act.
          30.       Do-Rite tendered the Underlying Lawsuit to Benchmark.
          31.       Benchmark has provided a defense to Do-Rite in connection with the
Underlying Lawsuit, subject to a reservation of rights set forth in correspondence
dated April 8, 2016 and supplemental correspondence dated July 10, 2018. In
particular, Benchmark has reserved the right to withdraw from the defense, the right
to contend that it is not obligated to defend or indemnify Do-Rite, and the right to
commence a declaratory judgment action.

Complaint for Declaratory Judgment/24555                                               Page 8
        Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 9 of 12



                  FIRST CLAIM FOR RELIEF
   (DECLARATORY JUDGMENT REGARDING DUTY TO INDEMNIFY)
          32.       Benchmark realleges paragraphs 1 through 31 above as if fully set forth
in this claim for relief.
          33.       The claims and damages alleged by Sanchez in the Underlying Lawsuit
are not covered by the Policy, and Benchmark has no duty to indemnify Do-Rite in
connection with that lawsuit.
          34.       The claims and damages alleged by Sanchez in the Underlying Lawsuit
are not covered by the Policy for reasons including, but not limited to, the following:
(a) the insured was performing operations on the Home; those operations caused
damage to the Home while the operations were being performed; and the policy does
not cover property damage to property upon which the insured is performing
operations as long as the damages occur before the operations are completed; (b) the
damage to the Home was caused at least in part by earth movement, and the policy
does not cover property damage caused at least in part by earth movement; (c) the
damage to the Home arose directly or indirectly from alleged breaches of contract
or warranty, and the policy does not cover such damage; (d) Sanchez seeks to
recover attorney fees from Do-Rite, and the policy does not cover attorney fees of
others; (e) Sanchez seeks to recover treble and exemplary damages, and the policy
does not cover such damages; (f) Sanchez seeks to recover damages for purely
economic losses, and the policy does not cover such economic losses because they
do not constitute “damage for property damage” within the meaning of the policy;
(g) Sanchez alleges that damage to the foundation occurred because of an improper
plan for lifting the Home, and development of such plan is a “professional service”
that is excluded by the policy; (h) Sanchez seeks damages for mental anguish, and
the policy does not cover such mental anguish; (i) Sanchez alleges claims for
knowing and intentional actions in violation of the Deceptive Trade Practice Act,


Complaint for Declaratory Judgment/24555                                               Page 9
       Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 10 of 12




and such actions are not an “accident” or “occurrence” within the meaning of the
policy.
          35.       An “actual controversy” exists within the meaning of 28 U.S.C. §§
2201 & 2202 between Benchmark on the one hand and Defendants on the other
regarding the coverage available under the Policy.
          36.       Benchmark is entitled to a judicial declaration that it has no obligation
under the Policy to indemnify Do-Rite, or to pay Sanchez, for any portion of any
judgment or settlement in the Underlying Lawsuit.
                                      SECOND CLAIM FOR RELIEF
      (DECLARATORY JUDGMENT REGARDING DUTY TO DEFEND)
          37.       Benchmark realleges paragraphs 1 through 36 above as if fully set forth
in this claim for relief.
          38.       The damages sought in the Underlying Lawsuit do not fall within any
of the coverage provided by the Policy.
          39.       Because none of the damages sought are covered by the Policy,
Benchmark has no duty to defend or pay defense expenses incurred on behalf of Do-
Rite in the Underlying Lawsuit.
          40.       Benchmark has incurred defense expenses on behalf of, and for the
benefit of, Do-Rite in the Underlying Lawsuit.
          41.       An “actual controversy” exists within the meaning of 28 U.S.C. §§
2201 & 2202 between Benchmark on the one hand and Do-Rite on the other
regarding whether a duty to defend or to pay defense costs existed under the Policy.
          42.       Benchmark is entitled to a judicial declaration that it has no obligation
under the Policy to defend or pay defense costs on behalf of Do-Rite in connection
with the Underlying Lawsuit.
          43.       Benchmark is entitled to reimbursement from Do-Rite all sums
incurred in the defense of Do-Rite in connection with the Underlying Lawsuit.

Complaint for Declaratory Judgment/24555                                                Page 10
       Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 11 of 12




                                           PRAYER FOR RELIEF
          WHEREFORE, Benchmark respectfully asks this Court to enter judgment in
favor Benchmark and against defendants as follows:
          A.        Declaring that the Policy does not provide coverage for claims and
damages alleged in the Underlying Lawsuit, and that Benchmark has no obligation
to indemnify Do-rite in connection with that lawsuit;
          B.        Declaring that Benchmark has, and had, no obligation to defend Do-
Rite in connection with the Underlying Lawsuit;
          C.        Declaring that Do-Rite is obligated to reimburse Benchmark for those
sums Benchmark has paid in defense expenses on behalf of Do-Rite in connection
with the Underlying Lawsuit, and awarding Benchmark those sums, as determined
by the court, together with pre- and post-judgment interest;
          D.        Awarding Benchmark its costs and attorney fees incurred herein; and
          E.        Awarding or granting to Benchmark such other relief as the court deems
just and equitable.

                                             JURY DEMAND
          Plaintiff demands a trial by jury on all issues triable to a jury under Texas law.




Complaint for Declaratory Judgment/24555                                               Page 11
       Case 4:19-cv-01378 Document 1 Filed on 04/16/19 in TXSD Page 12 of 12



                                           Respectfully submitted,

                                           FLETCHER, FARLEY,
                                           SHIPMAN & SALINAS, L.L.P.
                                           2530 Walsh Tarlton Lane, Suite 150
                                           Austin, Texas 78746
                                           (512) 476-5300
                                           FAX (512) 476-5771

                                           By:/s/ Joanna Lippman Salinas
                                           Joanna Lippman Salinas
                                           State Bar No. 00791122
                                           joanna.salinas@fletcherfarley.com

                                           Attorneys for Plaintiff,
                                           BENCHMARK INSURANCE COMPANY




Complaint for Declaratory Judgment/24555                                        Page 12
